     Case 1:10-bk-24968-GM            Doc 214 Filed 04/06/21 Entered 04/06/21 15:00:33                 Desc
                                       Main Document Page 1 of 33



1
2
                                                                            FILED & ENTERED
3
4                                                                                 APR 06 2021
5
                                                                             CLERK U.S. BANKRUPTCY COURT
                                                                             Central District of California
6                                                                            BY fisherl    DEPUTY CLERK


7
8
                                 UNITED STATES BANKRUPTCY COURT
9
                                  CENTRAL DISTRICT OF CALIFORNIA
10
                                    SAN FERNANDO VALLEY DIVISION
11
12
13   In re:                                                 Case No.: 1:10-bk-24968-GM
14   Glen E Pyle                                            CHAPTER 7
15                                                          MEMORANDUM OF OPINION ON MOTION
                                                            BY MARC H. BERRY TO ENFORCE
16
                                                            STIPULATION AND ORDER OF 10-4-2017
17                                                          FOR DISBURSAL OF GROSS PROCEEDS
                                            Debtor(s).      AND FOR AN AWARD OF ATTORNEY’S
18                                                          FEES AND COSTS [DKT. 196]
19
                                                            Date:      March 16, 2021
20                                                          Time:      10:00 AM
                                                            Courtroom: 303
21
22            Glen Pyle filed this bankruptcy case in 2010.1 In 2011, two adversary
23   proceedings were filed – one by Mark Berry for fraudulent transfer2 and the other by Ian
24   Campbell to deny discharge and also dischargeability of a debt owed to Campbell.3
25   While the Berry v. Pyle Adversary Proceeding has been very long running and
26   contentious with a docket filled with briefs, memoranda, and orders, the related
27
     1
28     10-bk-24968 (hereinafter “Bankruptcy Case”)
     2
       11-ap-01180 (hereinafter “Berry Adversary Proceeding”)
     3
       11-ap-01181 (hereinafter “Campbell Adversary Proceeding”)




                                                          -1-
     Case 1:10-bk-24968-GM              Doc 214 Filed 04/06/21 Entered 04/06/21 15:00:33                           Desc
                                         Main Document Page 2 of 33



1    bankruptcy case lay dormant for years. The Campbell Adversary Proceeding trailed the
2    Berry one for years and eventually Campbell liquidated his debt in the state court,
3    obtained a non-dischargeable judgment, and a denial of discharge.
4            In 2011, the Trustee sold her strong-arm powers to Mr. Berry so that he could
5    proceed with the fraudulent transfer case that he had filed. During the first six years of
6    the litigation in Berry v. Pyle, the chapter 7 Trustee showed no interest in that Adversary

7    Proceeding, although she may have received the reports due her under the sales

8    agreement. She became involved only after Mr. Berry, the purchaser of those powers,

9    was no longer in sufficiently good health to continue to prosecute the Adversary

10   Proceeding and he sold it back to the Trustee. Meanwhile Mr. Berry and Mr. Campbell

11   were the only active creditors, each pursuing his own adversary proceeding.

12           The key issue in this bankruptcy case is whether two pieces of real property are

13   property of the estate or are owned by the Pyle Irrevocable Trust dated January 12,

14   2000 (the “Pyle Trust”) and/or Sweetwater Management Company (“Sweetwater”).

15   Rather than prosecute this issue, the Trustee entered into a contract selling 60% of the

16   estate’s interest in any recovery in the fraudulent transfer action to Mark Berry (later

17   reduced to 50% when she bought it back). Both the Trustee and Berry failed to find the

18   single key legal theory that could have (and eventually did) bring a successful

19   conclusion to the plaintiff without the need for any discovery at all. Because of this

20   error, the payment to creditors was delayed by close to a decade, Mr. Berry (an attorney

21   that represented himself) spent massive amounts of time in useless discovery, the

22   debtor/defendant incurred tremendous attorney fees, and the Court has been burdened

23   with many hours dealing with hotly contested motions.

24           It appears that the time has finally come when all of the facts are laid out and a
     final decision can be made. A chronology is set forth below.4
25
26
27   4
       Mark Berry wished to add some events to the draft chronology. While they are not particularly relevant to the
28   issue at hand, they are included. Bankruptcy Case, dkt. 211. On March 16, 2021, Mr. Aver, on behalf of Glen Pyle,
     filed a compilation on documents. While these are largely irrelevant to this motion, a few items are included in the
     chronology and others are mentioned or discussed in this memorandum. Bankruptcy Case, dkt. 212




                                                             -2-
     Case 1:10-bk-24968-GM               Doc 214 Filed 04/06/21 Entered 04/06/21 15:00:33      Desc
                                          Main Document Page 3 of 33



1                                                        The Events
2               Here is my understanding of what happened.
3               Mark Berry was the family law attorney for Glen Pyle. Pyle failed to pay him
4    some $11,000 in attorney fees and Berry filed suit, receiving judgment in August 2000. 5
5    This triggered a grudge match between Pyle and Berry, which later spilled over into the
6    bankruptcy proceedings.

7               Meanwhile, in January 2000, Pyle created an irrevocable trust with himself as the

8    grantor and the trustee. The beneficiary was his son. The alleged purpose of the Pyle

9    Trust was to provide for his son in case something happened to Pyle and to keep the

10   assets away from his former wife.

11              In 2000, Pyle owned two pieces of real property commonly known as 9466

12   Sunland Blvd., Sun Valley, CA (“Sunland”) and 25226 Vermont Dr., Santa Clarita, CA

13   (“Vermont”), although it is possible that one or both were held in the name of his parents

14   at that point in time.6 There was also a third piece of property identified as Lot 12,

15   which was a vacant lot next to Sunland, This was conveyed to the Pyle Trust in 2006,

16   but is not part of this Adversary Proceeding. Sunland is the Debtor’s residence and

17   Vermont is a piece of commercial property.

18              On February 24, 2000, six weeks after creating the Trust, Pyle apparently

19   created a grant deed transferring the Vermont property to the Pyle Trust and to

20   Sweetwater Management. However he did not sign the grant deed until August 11,

21   2003 and did not record it until June 28, 2004.

22              In the meantime, Pyle gave Sweetwater Management a lien on Vermont through

23   a deed of trust that was dated August 1, 2000, signed and notarized on March 8, 2001,

24   and recorded on April 12, 2001.
                As to Sunland, the grant deed from Pyle to the Trust was dated June 1, 2004,
25
     signed on June 21, 2004, and recorded on June 28, 2004.
26
                Berry renewed his judgment in June 2005 and in June 2010.
27
28   5
         Los Angeles Superior Court case 99C00380
     6
         Berry Adversary Proceeding, dkt. 126, 2:12-15




                                                            -3-
     Case 1:10-bk-24968-GM              Doc 214 Filed 04/06/21 Entered 04/06/21 15:00:33                               Desc
                                         Main Document Page 4 of 33



1             Pyle had filed a short-lived chapter 13 case in 20057 and on November 30, 2010
2    he filed the current bankruptcy case under chapter 7. Amy Goldman was appointed as
3    Trustee.
4             In the 2005 case, Pyle stated in schedule A that he held a life interest in both
5    Vermont and Sunland, but that his son was the beneficiary.8 However, in the current
6    bankruptcy case, he stated on schedule A that he had no interest in any real property.9

7    In fact, he filed an application to proceed in forma pauperis, showing no assets but a

8    car, which was granted.10 The meeting of creditors was set for January 6, 2011.

9             On March 7, 2011, Berry filed the Berry Adversary Proceeding under California

10   Civil Code (CC) §§ 3302, 3439.09(a)(1), and 3439.10(c) to set aside transfers by Pyle.

11   The initial complaint attaches a copy of the grant deed for Vermont to the Pyle Trust and

12   a copy of a deed of trust (also for Vermont) from Pyle to Sweetwater, which had been

13   recorded in 2001. The transfer to Sunland was never mentioned.11 Three weeks later

14   Berry filed a first amended complaint, which is the operative complaint in the Berry

15   Adversary Proceeding. Berry attached a copy of the Vermont grant deed and a

16   document titled “legal description,” which is that of Sunland. This “legal description” is

17   identified in paragraph 5(b) as being for a deed of trust to Sweetwater in 2001.12

18            After Berry filed the first amended complaint, Ms. Goldman notified him that the

19   adversary action belongs to the estate and she offered to sell him the estate’s interest in

20   exchange for Berry’s “legal efforts to prosecute the matter, including recovery,

21   settlement, sale, determination of net proceeds, and disbursement.” Goldman provided

22
23
24
     7
       Mr. Berry refers to the 2005 chapter 13 as Pyle’s second bankruptcy case. While it is not relevant, the Court
25   cannot find any record of an earlier bankruptcy case on the court’s docket.
     8
       05-bk-10761, dkt. 13-1
26   9
       Bankruptcy Case, dkt. 1
     10
        Bankruptcy Case, dkt. 5
27   11
        Berry Adversary Proceeding, dkt. 1
     12
28      Berry Adversary Proceeding, dkt. 4. Exhibit B to the First Amended Complaint is referred to as a document
     recorded in 2001 whereas Exhibit B attached to that complaint was recorded in 2006. A copy of the legal
     description for Sunland is attached to the title insurance policy in the Bankruptcy Case, dkt. 66




                                                             -4-
     Case 1:10-bk-24968-GM              Doc 214 Filed 04/06/21 Entered 04/06/21 15:00:33                            Desc
                                         Main Document Page 5 of 33



1    him with the language to go into the sale contract.13 The terms of the agreement, as
2    presented to the Court, are as follows:
3                     The Trustee, through this Motion, seeks authority to sell all of the estate’s
4            potential avoidance action regarding the Debtor’s alleged transfer of real estate
5            assets. The Trustee proposed to sell the avoidance action to Buyer, the Debtor’s
6            creditor, as he is intimately familiar with the facts and circumstances surrounding

7            the alleged transfer as he had already commenced litigation against Debtor in

8            state court prior to the Debtor filing the within bankruptcy case. . . . The Buyer

9            would pay to the Trustee, for the benefit of the estate’s creditors, a [sic] 40% of

10           the net proceeds of any recovery minus reasonable attorney fees and costs

11           (“Purchase Amount”) as consideration for the purchase.14

12
13           The Order was slightly different from the Motion:

14                    [I]t it is hereby ORDERED that the Motion is granted, and it is further

15           ORDERED that the Trustee is authorized to sell the Trustee’s avoiding power

16           rights to creditor Marc Berry (“Mr. Berry” or “Buyer”), to recover business assets

17           sold by the Debtor to an employee pre-petition for less than reasonable

18           equivalent value (“Pyle Transfer”), for 40% of the net proceeds of any recovery

19           after payment of attorney fees and costs, (“Purchase Amount”). Further, Mr.

20           Berry will provide quarterly updates on the status of litigation as set in

21           accordance with the terms and conditions set forth in the Motion….15

22
23           Although she had a copy of the complaint(s) and thus of the grant deed on

24   Vermont, it is apparent that Ms. Goldman did not order or review a title report or, if she
     did, she did not notice or follow up on the analysis of the title company that the deed
25
     given by Pyle to the Pyle Trust was void because it was made to the Trust rather than to
26
27   13
        Bankruptcy Case, dkt. 211, 9:12-21.
     14
28      Bankruptcy Case, dkt. 18. This contains an incorrect statement as the only state court action was the one for
     breach of contract.
     15
        Bankruptcy Case, dkt. 24. This contains another error since this was not a sale to an employee.




                                                             -5-
     Case 1:10-bk-24968-GM              Doc 214 Filed 04/06/21 Entered 04/06/21 15:00:33                             Desc
                                         Main Document Page 6 of 33



1    the trustee of the Trust. Had she done a proper analysis, she would have become
2    aware that it would be a very simple matter to recover Vermont for the estate and that
3    no fraudulent transfer proceeding was needed except as to Sweetwater Management,
4    an entity with a questionable legal status which paid nothing for its interest in the
5    property.16 Had she realized this, the whole matter could have been resolved within just
6    a few months and with minimal administrative costs.17

7             Similarly, Berry was privy to the same information as was the Trustee. He had a

8    copy of the Vermont deed and attached it to the complaint. He did not have an updated

9    title report, which would have been wise, but not absolutely required. But it does seem

10   that discretion would have obliged him to make sure that a further transfer had not taken

11   place. However, like the Trustee, he did not know the legal ramifications of the transfer

12   to a trust rather than to the trustee of a trust.

13            For the next 6 years the parties tussled through ongoing discovery battles. This

14   was not one-sided. Pyle did everything in his power to frustrate Berry and Berry

15   pounded away at him with legal process. Pyle was so uncooperative that the Court

16   refused to let his attorney substitute out since it was only through his attorney that the

17   Court could be sure that he received notice of proceedings and at least somewhat

18   complied.18 The docket is replete with motions, sanctions, and the frustration of Berry

19   and of the Court. There were further delays due to the health problems of both Berry

20   and Pyle.

21            During all of this time, the Trustee was presumably kept aware of the litigation as

22   required by the sale agreement and order.

23
     16
        It is unclear whether Sweetwater was ever legally able to qualify to own property. Pyle testified in his deposition
24   that Sweetwater was a dba for the Pyle Trust. Thus, if the attempted transfer to the Pyle Trust was a nullity, the
     fact that Sweetwater was a co-transferee is also a nullity. Pyle Deposition transcript, February 10, 2014, p. 248, ex.
25   A to Bankruptcy Case dkt. 195. Also the identification of Sweetwater on the deed as to Vermont gives notice of a
     possible problem: “(The Pyle Irrevocable Trust) Sweetwater Management Co.” Berry Adversary Proceeding, dkt. 4
26   17
        The Court is concentrating on Vermont because that is the grant deed attached to the complaints and it is
     commercial property and thus without complex issues such as a possible homestead.
27   18
        For example, Pyle kept contending that he could not receive his mail because the Post Office would not deliver it
28   to him since he did not have a mailbox or an acceptable mailbox. Pyle lives in an urban area with local post offices.
     If there was a delivery issue, it was up to him to obtain a mailbox or a post office box or go to the branch and pick
     up his mail on a regular basis.




                                                              -6-
     Case 1:10-bk-24968-GM       Doc 214 Filed 04/06/21 Entered 04/06/21 15:00:33            Desc
                                  Main Document Page 7 of 33



1          Finally, in 2017, due to his poor health Mr. Berry closed his office, gave up his
2    law license, and tendered the Berry Adversary Proceeding back to the Trustee. They
3    entered into a new agreement denominated as a modification of the sale order “in order
4    to permit the Trustee and her counsel to finalize the prosecution of the Adversary
5    Proceeding.” This agreement provides as follows:
6          1.     Berry hereby unconditionally and irrevocably assigns, grants, and

7               transfers all rights, title, interest, and obligation in, to and under the

8               Adversary Proceeding and the claims asserted therein to the Trustee,

9               solely in her capacity as the bankruptcy trustee of the above captioned

10              estate.

11         2.     The Trustee has the sole authority and discretion, subject to Court

12              approval, to prosecute or not, compromise, settle, dismiss or take any

13              other action related to the Adversary Proceeding.

14         3.     The Trustee and Berry agree to distribute the gross proceeds of any

15              settlement, judgment or proceeds from the Adversary Proceeding as

16              follows:

17              a. First, upon satisfactory proof to the Trustee, all of Berry's costs

18              associated with this Adversary Proceeding up to $8,000.00;

19              b. After payment of the costs in paragraph "a." fifty percent

20              (50%) to Berry and fifty percent (50%) to the bankruptcy

21              estate.

22         4.     Berry's claims in the Debtor's bankruptcy case shall be

23              unaffected by this Stipulation.
           5.     Berry's sanctions awards against the Debtor and or the
24
                Debtor's counsel shall remain Berry's property to enforce as
25
                he deems appropriate.
26
           6.     The terms contained in this Stipulation related to the
27
                ownership of the Adversary Proceeding and distribution of
28




                                                  -7-
     Case 1:10-bk-24968-GM             Doc 214 Filed 04/06/21 Entered 04/06/21 15:00:33      Desc
                                        Main Document Page 8 of 33



1                any proceeds of the litigation supersede any such language in
2                the June 17, 2011 Order.19
3
4            At the time of this agreement no one realized that the fraudulent transfer action
5    was not needed as to the Pyle Trust (though it may have been relevant as to the
6    Sweetwater deed and trust deed).

7            The Trustee hired counsel. Meanwhile the Campbell Adversary Proceeding

8    drew to conclusion with a ruling denying discharge of the Debtor.20 Campbell, now

9    deceased and replaced by Mary Casamento as the administrator of his estate, had

10   received a judgment from the superior court, which became an unsecured claim in the

11   Pyle bankruptcy case. In March 2019, Campbell’s attorney ordered and received a title

12   report as to Sunland and Vermont. In November 2019, Benjamin Nachimson

13   substituted in for Campbell and reviewed the file, finding the title report and realizing

14   that there seemed to be some problems with the prior transfers. In December 2019, he

15   sent a copy to Leonard Pena, counsel for the chapter 7 Trustee, who indicated that he

16   had seen a title report that differed from the one sent by Nachimson.21

17           On May 11, 2020, the Trustee filed a motion for turnover of both properties based

18   on the information contained in the two title reports provided by Nachimson.22

19           Meanwhile, in the Berry Adversary Proceeding, Pyle had moved for summary

20   judgment, which was denied due to a disputed fact as to the application of the statute of

21   limitations.23 After the chapter 7 Trustee took over the Adversary Proceeding, there

22   were a variety of continuances and the matter moved toward preparation for trial. Berry

23   remained active in seeking sanctions for various discovery breaches and Pyle’s attorney

24   unsuccessfully attempted to withdraw. Finally, on May 26, 2020, Ms. Goldman applied
     to substitute in as plaintiff24 and also filed a motion to strike the answer of Sweetwater
25
26   19
        Bankruptcy Case, dkt. 50, 53
     20
        Campbell Adversary Proceeding, dkt. 150, 151
27   21
        Bankruptcy Case, dkt. 194
     22
28      Bankruptcy Case, dkt. 66
     23
        Berry Adversary Proceeding, dkt. 169
     24
        Berry Adversary Proceeding, dkt. 272




                                                       -8-
     Case 1:10-bk-24968-GM                    Doc 214 Filed 04/06/21 Entered 04/06/21 15:00:33                                   Desc
                                               Main Document Page 9 of 33



1    Management and enter default because Sweetwater was a suspended corporation and
2    therefore lacked the capacity to defend. This was granted on July 1, 2020 and
3    judgment was entered on September 30, 2020.25 Nothing else has happened in the
4    Berry Adversary Proceeding.
5
6                                                CHRONOLOGY OF EVENTS

7         Date        Event                                                       Source           Comments              Notes
            8/28/1995 Glen Pyle files family law matter against Lynn Pyle         LASC ED014870
8
            8/18/1998 Berry and Pyle enter into an attorney/client contract re:   10-bk-24968      dkt. 212, p. 50-58;   Pyle raised this in
9                     Pyle Family Matter, LASC ED014870                                            Calls for binding     LASC 99C00380
                                                                                                   arbitration of fee
10                                                                                                 disputes
            8/26/1998 Berry substitutes into the LASC family law case to          LASC ED014870                          From the docket it
11                    represent Pyle                                                                                     appears that this is
                                                                                                                         the correct date
12              Before Glen Pyle opens a family law case in Nevada against Lynn 10-bk-24968        dkt. 212, p. 67       Nevada Ninth
               10/1998 Pyle                                                                                              Judicial District
13                                                                                                                       Court case 98-cv-
                                                                                                                         00192
           11/18/1998 Berry files a motion to withdraw as counsel for Glen Pyle LASC ED014870                            Appears to have
14                                                                                                                       been granted
                      in LASC family law case
                                                                                                                         12/23/1998
15            4/5/1999 Berry fills a complaint against Pyle for breach of contract LASC 99C00380

16          1/12/2000 Irrevocable Trust created - Pyle is the grantor and the     11-ap-01180      dkt 116
                      trustee. His son Christopher is the beneficiary.
17
18          2/24/2000 Grant deed on Vermont from Pyle to Trust and                11-ap-01180                            invalid because not
                      Sweetwater dated                                                                                   to trustee of the
19                                                                                                                       Trust
             8/1/2000 Trust Deed from Pyle to Sweetwater as to Vermont            11-ap-01180
20                    dated
             8/7/2000 Berry obtains judgment in 99C00380                          Proof of Claim   for $11,369.45
21           3/8/2001 Trust Deed from Pyle to Sweetwater as to Vermont            11-ap-01180
                      signed
22          4/12/2001 Trust Deed from Pyle to Sweetwater as to Vermont            11-ap-01180                            Would merge
                      recorded                                                                                           with grant deed
23          8/11/2003 Grant deed on Vermont from Pyle to Trust and                11-ap-01180
                      Sweetwater notarized
24             6/1/04 Grant deed on Sunland from Pyle to Trust and                11-ap-01180
                      Sweetwater dated
25
               6/21/04 Grant deed on Sunland from Pyle to Trust and               11-ap-01180
26                     Sweetwater signed

27
28
     25
          Berry Adversary Proceeding, dkt. 273, 287, 321




                                                                      -9-
     Case 1:10-bk-24968-GM                Doc 214 Filed 04/06/21 Entered 04/06/21 15:00:33                            Desc
                                           Main Document Page 10 of 33



1     Date        Event                                                    Source           Comments           Notes
        6/28/2004 Grant deed on Vermont from Pyle to Trust and             11-ap-01180                         void transfer to
2                 Sweetwater recorded                                                                          Trust; void transfer
                                                                                                               to Sweetwater as
3                                                                                                              invalid corporation
        6/28/2004 Grant deed on Sunland from Pyle to Trust and             11-ap-01180                         void transfer to
4                 Sweetwater recorded                                                                          Trust; void transfer
                                                                                                               to Sweetwater as
5                                                                                                              invalid corporation
        2/10/2005 Pyle files a chapter 13 bankruptcy petition              05-bk-10761                         characterizes the
6                                                                                                              two properties as
                                                                                                               life estates with son
7                                                                                                              as beneficiary
        3/25/2005 Berry records abstract of judgment in 99C00380           Proof of Claim
8         4/28/05 Pyle’s chapter 13 bankruptcy case is dismissed           05-bk-10761

9        7/3/2006 Pyle conveys lot 12, next door to Sunland, to “Glen Pyle, 10-bk-24968     dkt. 211, ex. 32   Berry claims that
                  as Trustee of the Pyle Irrevocable Trust dated January 12,                                   Pyle borrowed
10                2000"                                                                                        money from
                                                                                                               Maitland and on
11                                                                                                             7/11/06 he
                                                                                                               "reconveyed this
12                                                                                                             property to the
                                                                                                               Trust"
13      7/14/2006 Pyle conveyed trust deed to Maitlands encumbering        10-bk-24968      dkt. 211
                  both Newhall and lot 12
14      1/12/2007 Mailtland group assigns trust deed to Leila Maitland     10-bk-24968      dkt. 211

15      6/28/2010 Berry renews judgment in 99C00380                        Proof of Claim   for $22,582
       11/30/2010 Bankruptcy Case filed                                    10-bk-24968
16       3/7/2011 Berry Adversary Proceeding filed                         11-ap-01180
         3/7/2011 Campbell Adversary Proceeding filed for                  11-ap-01181
17                nondischargeable judgment and denial of discharge
        3/29/2011 First amended complaint filed by Berry under state law   11-ap-01180      dkt. 4
18
         4/6/2011 Berry starts discovery                                     11-ap-01180
19       5/6/2011 Pyle's attorney (Richard Singer) files answer to complaint 11-ap-01180
                  asserting statute of limitations as an
20                affirmative defense under state law
        5/11/2011 Trustee motion to sell to Berry                            10-bk-24968    dkt. 8             per Berry this was
21                                                                                                             on the Trustee's
                                                                                                               form
22      6/17/2011 Order granting Trustee's motion for authority to sell    10-bk-24968      dkt. 24
                  estate's interest in the avoidance action to Berry
23
        10/3/2012 Richard Singer withdraws as attorney for Pyle in the Berry 11-ap-01180
24                Adversary Proceeding


25      3/18/2013 Ray Aver substitutes in for Pyle as attorney in the      11-ap-01180
                  Berry Adversary Proceeding
26
        9/28/2016 Memorandum and Order on partial decision on Pyle         11-ap-01180      dkt 140, 141
27                motion for summary judgment, deals with when
                  discovery of transfer took place
28




                                                                -10-
     Case 1:10-bk-24968-GM                  Doc 214 Filed 04/06/21 Entered 04/06/21 15:00:33                              Desc
                                             Main Document Page 11 of 33



1     Date         Event                                                       Source        Comments           Notes
          2/6/2017 Berry notifies Aver in writing of his intention to file     11-ap-01180   Ex. 51 says "first Aver will not
2                  second amended complaint                                                  amended complaint" complain about
                                                                                                                late timing
3        5/24/2017 Berry writes Leonard Pen, attorney for Trustee Amy          10-bk-24968   dkt. 211           later Berry meets
                   Goldman, asking him to become co-counsel or new                                              with Pena and
4                  counsel due to health issues and need of Berry to close                                      suggests that
                   office                                                                                       they should
5                                                                                                               prepare and file a
                                                                                                                new amended
6                                                                                                               complaint
         9/18/2017 Stipulation modifying 6/17/11 order selling estate's        10-bk-24968   dkt. 50, 53
7                  interest to Berry

8      11/26/2018 Berry files motion to file second amended complaint          11-ap-01180                          Pena writes that
                                                                                                                    Trustee is the real
9                                                                                                                   party in interest -
                                                                                                                    Ex. 54; per Berry,
10                                                                                                                  he had urged
                                                                                                                    Pena to file a
11                                                                                                                  second amended
                                                                                                                    complaint
12       12/6/2019 Campbell's attorney sends the title reports to the          10-bk-24968   dkt. 66; dkt. 210
                   Trustee’s attorney. These had been ordered by prior
13                 counsel for the Trustee and were received on 3/13/19
          5/4/2020 Judgment denying discharge                                  11-ap-01181   dkt. 150, 151
14
15       5/11/2020 Title report filed with Court that shows that the           10-bk-24968   dkt 66; title report
                   2/24/2000 deed on Vermont to the Pyle Trust is                            dated 3/13/19
16                 invalid since the deed does not identify the trustee
                   of the
17
                   Trust
         5/11/2020 Title report filed with Court that shows that the 6/28/04   10-bk-24968   dkt 66; title report
18                 deed on Sunland to the Pyle Trust is invalid since the                    dated 3/13/19
                   deed does not identify the trustee of the Trust
19       5/26/2020 Amy Goldman moves to substitute in as plaintiff for         11-ap-01180
                   Berry
20
         6/25/2020 Order for turnover of Vermont and Sunland                   10-bk-24968   dkt. 78
21
22
          7/1/2020 Motion to Strike Answer of Sweetwater and Enter Default 11-ap-01180       dkt. 273
                   Granted
23
24       9/30/2020 Default judgment against Sweetwater under 11 USC            11-ap-01180   dkt. 287, 321          Granted on the
                   548(e) and Civ Code 3439.04 and 3439.09                                                          basis of lack of
25                                                                                                                  consideration


26
27
28




                                                                    -11-
     Case 1:10-bk-24968-GM       Doc 214 Filed 04/06/21 Entered 04/06/21 15:00:33             Desc
                                  Main Document Page 12 of 33



1                                  ARGUMENT AND ANALYSIS
2           In order to clarify the positions of the three principal players (the Trustee, Berry,
3    and Campbell), the Court requested that each file its legal analysis of the following
4    questions:
5       1. What is the maximum judgment that Berry could have attained if he had
6           completed the adversary proceeding with a judgment against Pyle, the Trust, and
7           Sweetwater Management?

8              a. Would it make a difference if the fraudulent transfer action was only as to

9                  Sweetwater?

10      2. The adversary proceeding was brought solely under the Uniform Voidable

11          Transactions Act and only for the judgment held by Berry. It never mentions the

12          bankruptcy or the claims of the bankruptcy estate. Under these circumstances,

13          can the Court give a judgment for more than is owed to Berry on his state court

14          judgment?

15             a. When the Trustee substituted in, she did not file an amended complaint to

16                 expand the first amended complaint to include her status as the

17                 bankruptcy trustee. If this went to judgment, what is the maximum amount

18                 of the judgment under these circumstances?

19      3. What is the effect of the sale by the Trustee of her avoiding powers to Berry?

20             a. Would it have made a difference if she had not sold them to Berry? Could

21                 he still have proceeded with the fraudulent transfer action?

22             b. Would it have made a difference in how much could be recovered in the

23                 current adversary proceeding?

24             c. Would it have made a difference if Berry had not sold them back to the

25                 Trustee?
        4. As a creditor pursuing his own claim, is Berry entitled to any amount beyond his
26
            judgment, accrued interest, and costs?
27
28




                                                 -12-
     Case 1:10-bk-24968-GM              Doc 214 Filed 04/06/21 Entered 04/06/21 15:00:33                            Desc
                                         Main Document Page 13 of 33



1         5. Since this was a sale of rights to Berry and Berry was his own attorney for his
2             own claim, is he entitled to any attorney fees from the recovery and, if he is, is
3             this limited to “reasonable attorney fees”?
4                 a. Even though there is an agreement and a court order dividing the
5                      proceeds of the adversary proceeding, can the Court now determine that it
6                      is giving Berry too little or too much money and this is not “reasonable”?

7         6. Because Berry also owned the rights of the Trustee, would he have been entitled

8             to a judgment that is sufficient to cover all unsecured claims?

9                 a. In a chapter 7 case, can that judgment also include enough to cover all

10                     administrative claims?

11
12            All parties except the Debtor complied and this has been of great help in

13   clarifying the issues.

14            This is a situation where everyone made serious procedural and practical

15   mistakes. Mr. Pyle’s attempt to transfer these properties to the Pyle Trust for the benefit

16   of his son was ineffective and void and could have been properly handled had he

17   sought legal counsel at the time. His addition of Sweetwater Management Company to

18   the grant deeds and deeds of trust gave no benefit because he had never properly

19   created Sweetwater Management as a California legal entity and because the

20   identification on the grant deed was ineffective.

21            Further, Mr. Pyle’s decision to fight Mr. Berry’s collection attempts resulted in him

22   having to pay Berry the sum of $46,122.77 to satisfy the state court judgment rather

23   than the $11,369.45 which was the amount of the original judgment.26 And the

24   additional costs of the bankruptcy litigation added substantially to the draining of equity
     and loss of the Vermont property. This equity would have gone to Pyle, but now goes to
25
     administrative expenses and his other creditors.
26
27   26
       It is probable that Pyle had a valid defense to Berry’s state court breach of contract complaint if Berry did not
28   pursue arbitration (Bankruptcy Case dkt. 212, p. 54, 55). But the case docket indicates that Pyle did not appear in
     that 1999 case until 2010 when he filed a motion to vacate the judgment. If he did raise this issue at that time, it
     was rejected and no appeal was filed. LASC 99C0380 (now labeled as LASC 99CK0380).




                                                             -13-
     Case 1:10-bk-24968-GM               Doc 214 Filed 04/06/21 Entered 04/06/21 15:00:33                             Desc
                                          Main Document Page 14 of 33



1             Ms. Goldman, the bankruptcy trustee in this case, did not order and review a title
2    report to determine the status and validity of the transfers from Pyle to the Pyle Trust.
3    Had she done so, she would not have sold the action to Berry, retaining only 40% for
4    the estate. At best she would have hired counsel and sought to set aside the transfers
5    as void under California law. This would have avoided years of delays and resulted in
6    much lower costs to the estate.

7             Mr. Berry committed malpractice in many ways. But because he was his own

8    client, there is no liability to a third party, though he does suffer the consequences. First

9    of all, he never ordered and reviewed a title report. Had he done so, he would not have

10   needed to file his adversary complaint for fraudulent transfer since that was the

11   incorrect cause of action. He would have and should have merely advised the Trustee

12   of the void attempts to transfer and, perhaps, have sought to be employed to recover

13   the properties.27 Instead, he concentrated on the issue of whether the transfers violated

14   the Uniform Fraudulent Transfer Act, Civil Code 3439 et seq. (now the Uniform Voidable

15   Transactions Act) and embarked on a voyage of complex and detailed discovery to

16   meet the requirements of that statute. This was totally unnecessary.

17            Add to that, once he was made aware that he had no standing to pursue the

18   adversary proceeding that he filed under Cal.Civ.Code 3439, et seq, Mr. Berry entered

19   into an agreement with the Trustee to buy her rights under bankruptcy law. But he

20   continued to concentrate on his standing to pursue payment of his own judgment and

21   he did not amend his complaint to assert the rights of the Trustee to recover on behalf

22   of the estate. He merely continued to litigate under California law, but now with the

23   required consent of the Trustee and the approval of the bankruptcy court. There was

24   nothing in the law requiring him to assert all of the Trustee’s rights – merely that he had
     to have standing to pursue any of them. He chose to stay with the California provisions
25
26
27
     27
28     Mr. Pyle’s assertion that the Trustee could not hire Mr. Berry due to a conflict is legally incorrect because Mr.
     Berry would be considered “special counsel”, which was the role taken by Berry. 11 USC §327(c),(e). In re
     Statewide Pools, Inc., 79 B.R. 312, 314 (Bankr. S.D. Ohio 1987).




                                                              -14-
     Case 1:10-bk-24968-GM              Doc 214 Filed 04/06/21 Entered 04/06/21 15:00:33                           Desc
                                         Main Document Page 15 of 33



1    rather than expanding the complaint to include those that uniquely exist under the
2    bankruptcy code.28
3            And so this adversary proceeding lumbered on. Berry’s explanation of why he did
4    not file a second amended complaint is general and does not assert that he was aware
5    that he should seek to move forward under bankruptcy law. In his filing of March 2,
6    2021 – after blaming the Trustee for failing to suggest that he file a second amended

7    complaint “adding Goldman as Plaintiff or increasing the damages prayer” – he notes

8    that while the case advanced he became aware that it might be advisable to file an

9    amended complaint, apparently because he now had more information of Pyle’s

10   wrongdoing per the Campbell complaint. He began to keep a file with “notes and

11   memos, papers and information that would be useful when preparing a Second

12   Amended Complaint. He labeled the file ‘Amended Complaint.’” Berry indicates that in

13   February 2017, some six years after he bought the Trustee’s rights, he decided that it

14   might be a good idea to seek to amend the complaint. And so he contacted Raymond

15   Aver, Pyle’s attorney, and asked if Aver would oppose an amendment on the grounds of

16   delay. Aver agreed to waive that specific opposition. “Stripped of his need to quickly

17   file the amendment, Berry prosecuted discovery diligently.” [emphasis in the original]”29

18           It is clear from this explanation that Berry was not aware of the need for a simple

19   amendment of law, but intended to amend to add facts and theories under his existing

20   complaint to recover only on his own judgment.

21           In May 2017, a few months after his contact with Mr. Aver about the timing of a

22   second amended complaint, Berry approached the Trustee’s counsel asking that the

23   Trustee provide co-counsel or take over the adversary proceeding due to Berry’s ill

24   health. Negotiations occurred and in September 2017 the agreement to modify the sale
     order of June 17, 2011 was put before the court. Over a year later, in November 2018,
25
     Berry filed a motion to file a second amended complaint, which was opposed by the
26
27   28
        Mr. Berry assets that he lacked knowledge of bankruptcy law. This is no excuse. For example, it would be
28   unethical if he had represented a family law client (his specialty) whose spouse was in bankruptcy without at least
     consulting with a knowledgeable bankruptcy attorney. In representing himself, he did not take this precaution.
     29
        Bankruptcy Case, dkt. 211, p. 10




                                                            -15-
     Case 1:10-bk-24968-GM                Doc 214 Filed 04/06/21 Entered 04/06/21 15:00:33       Desc
                                           Main Document Page 16 of 33



1    Trustee on standing grounds and denied by the Court for the same reason. The major
2    difference between the proposed second amended complaint and the prior complaint is
3    that the new complaint states that Pyle “is/was an insider at all times as referenced in
4    11 USC §548(a)(1), (B)(IV)” and it prays that the conveyances be declared void not only
5    to the extent necessary to satisfy Berry’s state court judgment, but also as to “other
6    creditors of the individual defendant Glen E. Pyle.”30 Nowhere in the proposed second

7    amended complaint does Berry specifically state that he has any right to assert a cause

8    of action under the bankruptcy code.

9               The real problem for Mr. Berry is that he pursued this under the wrong legal

10   theory. For there to be a fraudulent conveyance, there needed to be an effective

11   conveyance. The defendant had to have some legal rights in or to the property.

12   Section 548(a)(1) begins: “The trustee may avoid any transfer…of an interest of the

13   debtor in property…. “Similarly, Cal. Civ. Code §§3439.04 and 3439.05 begin by saying

14   a “transfer made or obligation incurred by a debtor is voidable as to a creditor….” The

15   term “transfer” is defined in Cal. Civ. Code §3439.01 to mean “every mode, direct or

16   indirect, absolute or conditional, voluntary or involuntary, of disposing of or parting with

17   an asset or an interest in an asset, and includes payment of money, release, lease,

18   license, and creation of a lien or other encumbrance.” Under bankruptcy law, the term

19   “transfer” is defined as “(A) the creation of a lien; (B) the retention of title as a security

20   interest; (C) the foreclosure of a debtor’s equity of redemption; or (D) each mode, direct

21   or indirect, absolute or conditional, voluntary or involuntary, or disposing of or parting

22   with – (i) property; or (ii) an interest in property.”31

23              In this bankruptcy case, no transfer took place. While Pyle attempted to transfer

24   the two pieces of property to the Pyle Trust and to Sweetwater, both attempts were
     ineffective and thus there was no transfer to avoid. The proper method to clean title and
25
26
27
28   30
          Berry Adversary Proceeding, dkt. 238, 10:14 and 13:11.
     31
          11 USC §101(54)




                                                              -16-
     Case 1:10-bk-24968-GM              Doc 214 Filed 04/06/21 Entered 04/06/21 15:00:33                           Desc
                                         Main Document Page 17 of 33



1    remove these attempted transfers would probably have been either a complaint to quiet
2    title or perhaps a preference action because the recorded deeds were ineffective.32
3            Having noted the proper procedural process and the improper one that was
4    used, the Court needs to determine how much, if anything, is owed to Mr. Berry under
5    his agreement with the Trustee, which was approved by the Court.33
6            Mr. Berry claims that he is entitled to payment of his secured judgment claim

7    (which has already occurred in the amount of $46,122.77), and per the amended

8    contract with the Trustee, he is also entitled to $8,000 costs and 50% of the equity in the

9    Vermont and the Sunland properties (totaling about $347,500).34 The Trustee asserts

10   that Berry is entitled to no payment under the contract because there was no judgment

11   in the adversary proceeding based on fraudulent transfer, but at most – under any

12   scenario - he would be allowed $63,929.75.35 The Campbell Trust argues that Berry is

13   entitled to nothing beyond the payment of his secured judgment claim.

14
15                                      LEGAL ANALYSIS AND RULING

16           The Court reluctantly agrees with the position of the Trustee and of Campbell

17   that Berry is not entitled to any money beyond the payment of his claim, which has

18   already occurred. The reluctance is because Mr. Berry put his heart and soul into

19   prosecuting this case. Although it was for his own monetary and emotional satisfaction,

20   nonetheless he spent many hours seeking information from a difficult and uncooperative

21   opponent. And although the Court has previously tentatively ruled in Mr. Berry’s favor,

22   those tentative rulings are just that … tentative. The word “tentative” is a common

23   English word and means something that is not yet definite or positive. This Court (as do

24   other courts) uses tentative rulings to indicate the direction that they are heading and to

25
     32
        It should be noted that the Court also erred in granting the default judgment to the Trustee as to Sweetwater in
26   the Berry Adversary Proceeding and the Trustee should review whether there is remedial action needed. Even if
     Sweetwater qualified as a viable LLC, Pyle’s interest as the sole owner became property of the estate. 11 USC sec.
27
     541; Fursman v. UlrichIn (In Ire First Protection, Inc.), 440 B.R. 821, 830 (Bankr. 9th Cir. 2010)
     33
28      Bankruptcy Case, dkt. 50
     34
        Bankruptcy Case, dkt. 211, p. 15
     35
        Bankruptcy Case, dkt. 194, p. 17




                                                            -17-
     Case 1:10-bk-24968-GM       Doc 214 Filed 04/06/21 Entered 04/06/21 15:00:33              Desc
                                  Main Document Page 18 of 33



1    engender discussion by the parties, clarification of facts, new legal analyses, and
2    guidance to a better final ruling. In this case the tentative rulings did exactly that and
3    the later briefs and arguments led me to completely change my understanding of the
4    facts and law of the Berry Adversary Proceeding.
5           It is clear from the prior tentative rulings and from the above paragraph that I
6    want Mr. Berry to be well compensated for the hours that he spent. But his mistakes –

7    as described herein – have precluded that. This Court is limited by the facts as

8    described herein and the law that governs how those facts must be treated.

9
10                            The Properties Were Never Transferred

11          The situation before the Court is one where the Trustee hires a contingency

12   attorney (even though she “sold” the estate’s rights, she was essentially hiring a

13   contingency attorney) to sue to set aside a fraudulent transfer and thus to bring the

14   property back into the estate or to recover a judgment against the property and the

15   transferee (the Pyle Trust). The judgment would maximize out at the amount needed to

16   pay all unsecured claims as well as the estate’s administrative expenses. To the extent

17   that there was equity beyond that sum, the excess would be returned to Pyle.

18          Litigation went on for years as to whether the acts that resulted in the deeds to

19   the Pyle Trust and to Sweetwater met the requirements of the fraudulent transfer

20   statute. But then it became clear that no transfer (fraudulent or otherwise) actually

21   occurred because the recipients - the Pyle Trust (rather than the trustee of that trust)

22   and probably Sweetwater (as discussed above and as a corporation that may have

23   lacked good standing under California law) - were ineligible to receive the interests

24   allegedly transferred. Under these circumstances, neither the properties nor any money
     could be “recovered” because they were already owned by the estate. The properties
25
     were always properties of Pyle and therefore automatically became part of his estate
26
     upon the filing of the Bankruptcy Case. Because the attempted transfers created no
27
     legal change of ownership or interest, there was nothing to avoid in order to return the
28




                                                 -18-
     Case 1:10-bk-24968-GM                Doc 214 Filed 04/06/21 Entered 04/06/21 15:00:33     Desc
                                           Main Document Page 19 of 33



1    properties to the estate. They had always been there. And thus the contingency
2    attorney is not entitled to anything.
3               However, because Pyle asserted that ownership resided in Sweetwater and the
4    Pyle Trust, some action had to be taken so that clean title could be conveyed by the
5    Trustee. As noted, this could have been accomplished by a quiet title or preference
6    action and resolved through a motion for judgment on the pleadings or for summary

7    judgment. Had Mr. Berry been hired for this and had he carried through, there would be

8    some payment due to him under the terms of the agreement. But there was no such

9    agreement and no such litigation. And the Court cannot convert the fraudulent transfer

10   adversary proceeding into one for quiet title or preference.

11              Pyle argues that no deed was needed to transfer the property from his ownership

12   to himself as Trustee of the Pyle Trust.36 Beyond the fact that he is raising this issue

13   months after the final ruling on ownership, he is incorrect because of the bankruptcy.

14   Even if this is the law in California (and the Court has no need to investigate whether it

15   is or whether it would apply to the transfers in question), bankruptcy law determines that

16   the prepetition interest of a debtor is not transferred until that act is perfected against

17   third parties. Thus, the transfer between Pyle and the Pyle Trust may be unattackable

18   by either Pyle or the Pyle Trust, but it does not become unassailable by the bankruptcy

19   trustee or a third party until some further step is taken – in the case of real property that

20   is the recording of the deed(s) of transfer.37 Because the deeds did not give notice of a

21   legal transfer, the Trustee stands in the shoes of a bona fide purchaser for value (as

22   does Mr. Berry) and the purported transfers can be set aside.

23
24                                 Is Berry a Secured or an Unsecured Creditor?
                Because this is a surplus estate, Berry’s secured or unsecured status would not
25
     lead to a different distribution on his claim. But the nature of his status has been
26
     mentioned and needs to be ruled on.
27
28   36
          Bankruptcy Case, dkt. 212
     37
          11 USC §544(a)(3), §547(e); 5 Collier on Bankruptcy ¶547.05; Cal. Civ. Code §1213.




                                                              -19-
     Case 1:10-bk-24968-GM              Doc 214 Filed 04/06/21 Entered 04/06/21 15:00:33                           Desc
                                         Main Document Page 20 of 33



1            This question has never been properly raised. Although Pyle argued that Berry’s
2    judgment became unenforceable due to the passage of time, everyone else assumes
3    that Mr. Berry is a secured creditor of Pyle’s. As to Pyle’s assertions, a California
4    judgment is enforceable for a period of ten years after it is entered. However, it can be
5    renewed during that period, which extends it an addition ten years from the date that the
6    application for renewal is filed.38 The judgment was entered on August 7, 2000 and

7    Berry renewed it on June 28, 2010, which was within the ten year enforcement period.39

8            The judgment was enforceable when the Pyle Bankruptcy Case was filed. This

9    gave Berry a valid claim in the Bankruptcy Case, but the record before this Court shows

10   that Berry actually has an unsecured status rather than a secured one. Reviewing the

11   chronology above, although Berry obtained his judgment in August 2000, he did not

12   create a judgment lien until he recorded his abstract of judgment on March 25, 2005.

13   However, at that point in time, Pyle was a debtor in his chapter 13 bankruptcy case,

14   which was filed on February 10, 2005 and was not dismissed until April 6, 2005.40

15   Thus, the recording of the abstract was a violation of the automatic stay. Berry was

16   named in the bankruptcy case as an unsecured creditor and would have received notice

17   of the stay prior to recording his abstract. This means that the recording of that

18   document had no legal effect.

19           Berry renewed the judgment on June 28, 2010, five months before the current

20   bankruptcy was filed. As noted, this allows him to file a valid proof of claim to enforce

21   his judgment, but I don’t know if he recorded a new abstract or did anything else to

22   perfect a judgment lien. I leave it to the Trustee to determine whether there is any action

23   that must be taken. But because this is a surplus estate, it appears that Berry would

24   receive the same amount for the claim itself whether it is secured or unsecured.
             The issue of whether Berry was a secured creditor or an unsecured one does
25
     come up in the discussion of whether he had standing to move forward with the
26
27
     38
28      Cal. Code Civ. Proc. §§683.020, 683.110, 683.120(b)
     39
        Pyle’s assertions are contained throughout Bankruptcy Case, dkt. 212 and were previously raised in other filings.
     40
        05-bk-10761




                                                            -20-
     Case 1:10-bk-24968-GM          Doc 214 Filed 04/06/21 Entered 04/06/21 15:00:33             Desc
                                     Main Document Page 21 of 33



1    fraudulent transfer adversary proceeding. The Trustee argues that Berry does not have
2    standing as Plaintiff in the Berry Adversary Case because he is a secured creditor and
3    California law limits the rights under the Uniform Voidable Transactions Act to
4    unsecured creditors, citing to Renda v. Nevarez, 223 Cal.App.4th 1231, 1235 (2014):
5              The UFTA “declares rights and provides remedies for unsecured creditors
6              against transfers that impede them in the collection of their claims,” and its

7              purpose “is primarily to protect unsecured creditors against transfers and

8              obligations injurious to their rights.” (Legis. Com. com., 12A West's Ann. Civ.

9              Code (1997 ed.) foll. § 3439.01, pp. 272, 273; accord, Mejia v. Reed (2003) 31

10             Cal.4th 657, 664 [3 Cal. Rptr. 3d 390, 74 P.3d 166] (Mejia).)

11   While this may be the history of the concept of avoiding transfers and may have been

12   mentioned in the Legislative Comments, the act itself is broader than that. Civ. Code

13   §3439.01(b) includes secured and unsecured rights of payment in its definition of claim:

14             “Claim,” except as used in “claim for relief,” means a right to payment, whether or

15             not the right is reduced to judgment, liquidated, unliquidated, fixed, contingent,

16             matured, unmatured, disputed, undisputed, legal, equitable, secured, or

17             unsecured.

18   And a “creditor” is one who has a claim. Both Civ.Code §3439.04 and §3439.05 begin

19   with the words that a “transfer made or obligation incurred by a debtor is voidable as to

20   a creditor.” Thus, Berry is a proper plaintiff under California law whether he is a secured

21   or an unsecured creditor.

22             Similarly, the rights of the Trustee are to set aside a transfer for the benefit of the

23   estate, though she stands in the shoes of the unsecured creditors. 11 USC 544(b)

24   states:
               Except as provided in paragraph (2), the trustee may avoid any transfer of an
25
               interest of the debtor in property or any obligation incurred by the debtor that is
26
               voidable under applicable law by a creditor holding an unsecured claim that is
27
28




                                                     -21-
     Case 1:10-bk-24968-GM                 Doc 214 Filed 04/06/21 Entered 04/06/21 15:00:33                           Desc
                                            Main Document Page 22 of 33



1               allowable under section 502 of this title [11 USCS § 502] or that is not allowable
2               only under section 502(e) of this title [11 USCS § 502(e)].
3    There is no doubt that had Berry properly asserted the rights of the Trustee, which he
4    bought, he would have had standing to move forward to set aside the transfers for the
5    benefit of the estate, without limit to his judgment and whether his personal claim was
6    secured or not.41 Acequia, Inc. v. Clinton (In re Acequia, Inc.), 34 F.3d 800, 809 (9th

7    Cir. 1994). Decker v. Voisenat (In re Serrato), 214 B.R. 219, 231-2 (Bankr. ND CA

8    1997).

9
10                                Berry Did Not Exercise the Rights of the Estate

11              Whether Berry owned the legal right to exercise the strong-arm powers of the

12   bankruptcy trustee is not the issue. One can and does own a plethora of legal rights.

13   For example, an adult who is an American citizen has the legal right to vote. But if s/he

14   does not exercise that right by registering and casting a ballot, there is no consequence

15   from the existence of that right.

16              Mr. Berry filed the adversary proceeding for his own benefit – to recover the

17   amount of the pre-petition state court judgment that he held. Although his judgment

18   against Pyle predated Pyle’s recorded transfer of the properties (see chronology), he

19   failed to immediately record his abstract of judgment and, when he did, it was a violation

20   of the automatic stay. At the time that he recorded the abstract, the deeds that

21   attempted to transfer the properties had already been recorded. So he was forced to

22   act and he did this by filing the adversary proceeding. But this was for his own benefit.

23              When he was advised by the Trustee that his adversary proceeding was without

24   effect because the rights to a fraudulent transfer claim under both state and bankruptcy
     law were held exclusively by the Trustee, he bought those rights from the estate. But
25
     he never sought to exercise the additional powers that he now owned. He continued to
26
     seek only to recover the amount owed to him on his state court judgment. The
27
28
     41
          At least one unsecured creditor (Campbell) did exist at the time that the Pyle Bankruptcy Case was filed.




                                                               -22-
     Case 1:10-bk-24968-GM      Doc 214 Filed 04/06/21 Entered 04/06/21 15:00:33            Desc
                                 Main Document Page 23 of 33



1    expanded rights of the estate lay dormant until it was too late because he had sold the
2    adversary proceeding back to the Trustee.
3           Berry’s failure to exercise rights that he had has caused him to lose them – even
4    if he had actually prevailed on the fraudulent transfer complaint. Hypothetically, had
5    Berry prevailed on his state court claim to set aside the Vermont transfer under state
6    law, he could have obtained a judgment for the $46,000+, which was the outstanding

7    amount of his state court judgment with accrued interest. The rest of the value of the

8    property or the property itself would be returned to Pyle as the transferor. Berry would

9    then receive 50% of the $46,000+ Berry Adversary Proceeding judgment and the

10   Trustee would keep about $23,000. But this would not be sufficient even to pay Berry’s

11   unpaid state court judgment in the amount of about $46,000, let alone to pay the other

12   creditors and costs of the estate. At this point the Trustee would have to piggie-back on

13   the Berry adversary judgment which determined that Vermont and Sunland are actually

14   owned by Pyle. The Trustee would liquidate Vermont (and maybe Sunland) to pay the

15   balance needed to close the estate, probably as a surplus estate with interest. Berry

16   would be paid in full for his judgment and would receive the $23,000 as the equivalent

17   of attorney fees for the work that he did, being a total of about $68,000. But none of this

18   would specifically be for his attorney fees. It would just include a cut of the amount of

19   the fraudulent transfer judgment.

20
21     What Would Berry Have Been Entitled To If He Had Moved Forward Under 11 USC

22                                             §548?

23          There is no dispute that if Berry had exercised the rights that he purchased from

24   the Trustee, the amount recovered would have been the entire transfer of Vermont for
     the benefit of the estate under section 550 in an amount sufficient to pay all creditors
25
     and administrative expenses. Assuming that the attempted transfers had a legal effect,
26
     under the repurchase agreement Berry might have been entitled to as much as
27
28




                                                 -23-
     Case 1:10-bk-24968-GM              Doc 214 Filed 04/06/21 Entered 04/06/21 15:00:33                           Desc
                                         Main Document Page 24 of 33



1    $110,000 beyond his secured claim of $46,000+ (or maybe less if his claim is deemed
2    to be unsecured).42
3            If the Trustee’s estimate of administrative fees is correct, the maximum recovery
4    as to Vermont would not quite pay all creditors and expenses in full and because
5    Sunland is a valuable asset of the estate, it would be necessary to somehow obtain
6    enough money from that to pay the balance owed to unsecured creditors as well as

7    interest on their claims. Presumably Mr. Berry would also claim 50% of that extra

8    amount (and it appears that he may be actually claiming 50% of the total value of

9    Sunland). The specific results of dealing with Sunland are unknown. The picture

10   provided by the Trustee shows some 25 or more cars parked on the property. Although

11   many of them may have been on the adjacent lot, which is owned by the Pyle Trust, the

12   mere fact that they are there will still lower the value of Sunland.

13           Sunland has not been inspected. Dealing with Mr. Pyle during marketing will be

14   difficult and expensive. A Zillow estimate is that this property (in good condition) would

15   be worth more than $1 million dollars. Assuming that this is a substantial overestimate

16   of its current value due to its unknown condition, it still appears that the lot itself has

17   significant value, even if the house is a “tear down.” So it is clear that unsecured

18   creditors are entitled to interest on their claims.

19
20                     Is Berry Entitled to Attorney Fees For the Work That He Did?

21           The short answer is that he is not – either under California law or under

22   bankruptcy law. There are several reasons, but the most prominent one – other than

23   the prohibition under California law – is that the sale order back to the Trustee removed

24   the clause that allowing Berry to receive “reasonable attorney fees” from the 50%
     attributable to the Trustee:
25
26
27
28   42 Bankruptcy Case, dkt. 50, 53. Per the Trustee’s status report filed March 10, 2021, her estimates of assets and
     liabilities (without consideration of possible interest to unsecured creditors) lead to this conclusion.




                                                            -24-
     Case 1:10-bk-24968-GM             Doc 214 Filed 04/06/21 Entered 04/06/21 15:00:33                           Desc
                                        Main Document Page 25 of 33



1            Sale Contract: “The Buyer would pay to the Trustee, for the benefit of the estate’s
2            creditors, a [sic] 40% of the net proceeds of any recovery minus reasonable
3            attorney fees and costs (“Purchase Amount”) as consideration for the
4            purchase.”43
5
6            Order on Sale Contract “ …for 40% of the net proceeds of any recovery after

7            payment of attorney fees and costs, (“Purchase Amount”).”44

8
9            Resale Agreement/Modification of Sale Contract (which superseded the sales

10           contract): “The Trustee and Berry agree to distribute the gross proceeds of

11           any settlement, judgment or proceeds from the Adversary Proceeding as

12           follows:

13           a.      First, upon satisfactory proof to the Trustee, all of Berry's costs

14                associated with this Adversary Proceeding up to $8,000.00;

15           b.      After payment of the costs in paragraph "a." fifty percent (50%) to Berry

16                and fifty percent (50%) to the bankruptcy estate”45

17
18           Therefore any right to claim attorney fees from the money that went to the estate

19   was yielded when Mr. Berry entered into the Resale/Modification Contract.

20           And, of course, any right claimed by Mr. Berry was contingent on a recovery of

21   the propert(ies) through the Berry Adversary Proceeding, which did not happen. And

22   had a judgment been awarded, it would have been under California law and Berry

23   would have been precluded from a judgment for attorney fees in that situation.46

24
25   43
        Bankruptcy Case, dkt. 18
     44
        Bankruptcy Case, dkt. 24
26   45
        Bankruptcy Case, dkt. 50, 53
     46
        It should be noted that Mr. Berry blames the Trustee for any deficiencies in the two sale agreements and orders
27
     thereon. Beyond the fact that there were clear errors in the descriptions of the item being sold (as discussed
28   above in fn 14 and 15) which indicates that Mr. Berry may not have even read the sales agreement and proposed
     order, the Trustee was not Berry’s attorney and Mr. Berry, himself, is an attorney. He knew what he was buying.
     His faults are his own and he cannot transfer the responsibility to the Trustee.




                                                            -25-
     Case 1:10-bk-24968-GM      Doc 214 Filed 04/06/21 Entered 04/06/21 15:00:33             Desc
                                 Main Document Page 26 of 33



1          Nonetheless, it is worth exploring any other method that could be used to
2    compensate Mr. Berry for the time that he and his assistant expended on the case.
3
4          Berry points the Court to holdings under 11 USC 330(a), which allows for the
5    payment of necessary and reasonable attorney fees:
6          (a)(1) After notice to the parties in interest and the United States Trustee and a

7          hearing, and subject to sections 326, 328, and 329 [11 USCS §§ 326, 328, and

8          329], the court may award to a trustee, a consumer privacy ombudsman

9          appointed under section 332 [11 USCS § 332], an examiner, an ombudsman

10         appointed under section 333 [11 USCS § 333], or a professional person

11         employed under section 327 or 1103 [11 USCS § 327 or 1103]—

12         (A) reasonable compensation for actual, necessary services rendered by the

13         trustee, examiner, ombudsman, professional person, or attorney and by any

14         paraprofessional person employed by any such person; and

15         (B) reimbursement for actual, necessary expenses.

16
17         Berry was never employed by the Court as the attorney for the Trustee. This

18   precludes him from receiving an award of fees from the bankruptcy estate. An attorney

19   who is hired by the Trustee to represent the estate is required to seek a court order

20   approving that employment. The Bankruptcy Appellate Panel succinctly lays this out in

21   the context of representation of a creditors’ committee. In re Monument Auto Detail,

22   Inc., 226 B.R. 219, 224 (9th Cir. BAP 1998):

23         As the BAP has previously stated on more than one occasion,

24         [c]ourt approval of the employment of counsel for a debtor in possession is the
           sine qua non to counsel getting paid. Failure to obtain court approval of a
25
           professional in accordance with § 327 and Rule 2014 precludes the payment of
26
           fees. Weibel, 176 B.R. at 211 (quoting Shirley, 134 B.R. at 943–44) (emphasis
27
           added). The BAP has also clearly held that the Code and Rules preclude fee
28




                                                -26-
     Case 1:10-bk-24968-GM              Doc 214 Filed 04/06/21 Entered 04/06/21 15:00:33                             Desc
                                         Main Document Page 27 of 33



1             awards for services performed on behalf of a bankruptcy estate based on state
2             law theories not provided for by the Code, such as quantum meruit. Weibel, 176
3             B.R. at 212; Shirley, 134 B.R. at 944.
4
5             It is possible, but not probable, that the Order approving the sale of the Berry
6    Adversary Proceeding might be interpreted as a Court Order granting employment since

7    it does call for Berry to receive attorney fees from the estate’s portion of the ultimate

8    judgment. There is also some flexibility so that the bankruptcy court can allow

9    employment nunc pre tunc under certain circumstances. Atkins v. Wain, Samuel & Co.

10   (In re Atkins), 69 F.3d 970, 973 (9th Cir. 1995).47

11            Should the Court decide that Mr. Berry qualifies to receive attorney fees – either

12   under the original Sale Order or nunc pro tunc – looking at either the original sale

13   agreement or at the resale agreement, the issue would be what is a reasonable amount.

14            Starting with the concept that these were contingency fee agreements, would the

15   amount of 50% or 60% be reasonable? The Court finds that it would not be reasonable

16   compensation.

17            Specifically reviewing the criteria for “reasonable compensation” as set forth in 11

18   USC §330((3) and (4):

19            (3) In determining the amount of reasonable compensation to be awarded to an
20            examiner, trustee under chapter 11, or professional person, the court shall

21            consider the nature, the extent, and the value of such services, taking into

22            account all relevant factors, including--

23            (A) the time spent on such services;

24            (B) the rates charged for such services;
              (C) whether the services were necessary to the administration of, or beneficial at
25
              the time at which the service was rendered toward the completion of, a case
26
              under this title;
27
28   47
       This issue was never raised or argued by the parties, so it is only probable as to the final outcome of a motion for
     nunc pro tunc employment.




                                                             -27-
     Case 1:10-bk-24968-GM        Doc 214 Filed 04/06/21 Entered 04/06/21 15:00:33           Desc
                                   Main Document Page 28 of 33



1            (D) whether the services were performed within a reasonable amount of time
2            commensurate with the complexity, importance, and nature of the problem,
3            issue, or task addressed;
4            (E) with respect to a professional person, whether the person is board certified or
5            otherwise has demonstrated skill and experience in the bankruptcy field; and
6            (F) whether the compensation is reasonable based on the customary

7            compensation charged by comparably skilled practitioners in cases other than

8            cases under this title.

9            (4)(A) Except as provided in subparagraph (B), the court shall not allow

10           compensation for--

11           (i) unnecessary duplication of services; or

12           (ii) services that were not--

13           (I) reasonably likely to benefit the debtor's estate; or

14           (II) necessary to the administration of the case.

15
16           The professional needs to demonstrate that the services were reasonably likely

17   to benefit the estate at the time rendered. In re Garcia, 335 B.R. 717, 724 (9th Cir. BAP

18   2005). As noted above, because of Mr. Berry’s misunderstanding of the law and use of

19   an incorrect legal theory, the services were not reasonably likely to benefit the estate at

20   any point in the proceedings. But even if they were, this is not a blank check for an

21   attorney to act unreasonably in the time and effort spent when considering the likely

22   recovery.

23           Fann Contracting, Inc. v. Garman Turner Gordon LLP, 620 B.R. 141 (D.C. Nev.

24   2020) sets forth the factors to be considered when reviewing a fee request for
     reasonableness. These are (1) a consideration of the results achieved, (2) a review of
25
     the value of property apparently already owned by the bankruptcy estate, and (3) the
26
     reasonableness of the requested fees and expenses given the facts of this particular
27
     case.
28




                                                   -28-
     Case 1:10-bk-24968-GM                  Doc 214 Filed 04/06/21 Entered 04/06/21 15:00:33       Desc
                                             Main Document Page 29 of 33



1                As to consideration #1, in the current case, the results are negligible or even
2    negative. Because Berry pursued the fraudulent transfer action, which is fact specific
3    and rather complex, rather than a quiet title or preference one, the sale of Vermont was
4    delayed by years while unsecured creditors have waited for a distribution.
5                Consideration #2 does not apply to this case.
6                In looking at consideration #3, 11 USC §330 allows the court to grant

7    compensation less than the amount requested. It sets forth a series of criteria to be

8    considered in arriving at the correct amount. Although the “lodestar” method is often

9    used as a guide to determine a presumptively reasonable amount of attorney’s fee, that

10   is not a mandatory approach.

11               The customary method for assessing an attorney's fee application in bankruptcy

12               is the “lodestar,” under which “the number of hours reasonably expended” is

13               multiplied by “a reasonable hourly rate” for the person providing the services.

14               Hensley v. Eckerhart, 461 U.S. 424, 433, 103 S.Ct. 1933, 76 L.Ed.2d 40 (1983);

15               Unsecured Creditors' Comm. v. Puget Sound Plywood, Inc., 924 F.2d 955, 960

16               (9th Cir.1991). However, the lodestar method is not mandatory. See Unsecured

17               Creditors' Comm., 924 F.2d at 960 (“Although [In re Manoa Finance Co., 853

18               F.2d 687 (9th Cir.1988),] suggests that starting with the ‘lodestar’ is customary, it

19               does not mandate such an approach in all cases.”); In re Busy Beaver Bldg.

20               Ctrs., Inc., 19 F.3d 833, 856 (3d Cir.1994) (“While bankruptcy fees are commonly

21               calculated using the lodestar method, ... § 330 by no means ossifies the lodestar

22               approach as the point of departure in fee determinations.”).

23   In re Eliapo, 468 F. 3d 592, 598 (9th Cir. 2006)

24               Mr. Berrys set forth the number of hours, etc. that he has worked on the Berry
     Adversary Proceeding.48 He spent 537.2 attorney hours at $425 per hour, totaling
25
     $228,305 and his paralegal spent an additional 333.9 hours at $165 per hour, totaling
26
     $55,345. Included in this were three depositions (24.7 attorney hours), court hearings
27
28
     48
          Bankruptcy Case, dkt. 196, p. 17, ex. 6 , 7, and 8




                                                               -29-
     Case 1:10-bk-24968-GM      Doc 214 Filed 04/06/21 Entered 04/06/21 15:00:33              Desc
                                 Main Document Page 30 of 33



1    (47.8 hours), and legal research, mediation and settlement proposals (47.8 hours).
2    Thus the total fees for himself and his paralegal are $283,000 in billable hours.
3           It would be a drastic understatement to say that it is ludicrous to spend $283,000
4    in an attempt to collect a judgment which, including post-judgment interest for some ten
5    years, totals about $46,000. Thus the lodestar method does not help Berry.
6
7           Having reviewed the various possibilities, the Court comes to the conclusion that

8    Mr. Berry is not entitled to any award beyond the payment of his judgment. The

9    fraudulent transfer adversary proceeding did not result in a successful outcome and was

10   totally unnecessary. However, other issues were raised and thus I am indicating the

11   various alternative amounts if a reviewing court finds that there was a sufficient benefit

12   to award anything to Mr. Berry.

13      (1) The fraudulent transfer Adversary Proceeding did not result in a successful

14          outcome and was totally unnecessary. Under the terms of the sale agreement,

15          nothing was to be paid unless the Berry Adversary Proceeding resulted in an

16          award for the Plaintiff. It did not and thus there are no grounds to pay Mr. Berry

17          for the work that he did on that case. Further, the resale agreement supersedes

18          the sale contract and it excludes the prior provision for attorney fees. Beyond

19          that, even if a judgment had been obtained against the Pyle Trust, this was on an

20          incorrect legal basis and would be subject to reversal on appeal.

21
22          The issue of the agreement to pay Mr. Berry up to $8,000 in costs from the

23          proceeds of the Berry Adversary Proceeding is more complex. There were no

24          proceeds because the sale of Vermont was done through a turnover order in the
            Bankruptcy Case. However, a default judgment was entered against Sweetwater
25
            in the Berry Adversary Proceeding, although it may be subject to being set aside
26
            if no legal transfer was made. As a matter of equity and because this is a small
27
            sum of money, if the judgment as to Sweetwater is not vacated, I will allow the
28




                                                 -30-
     Case 1:10-bk-24968-GM       Doc 214 Filed 04/06/21 Entered 04/06/21 15:00:33        Desc
                                  Main Document Page 31 of 33



1          Trustee to pay Mr. Berry the stipulated amount of up to $8,000 on presentation of
2          proof of those expenditures for costs.
3
4       Alternatively, given the theories put forth:
5       (2) The Berry Adversary Proceeding was limited to an award under state law and the
6          maximum would be about $46,000. If the prosecution of that adversary

7          proceeding gave any benefit to the estate, it was the default judgment against

8          Sweetwater. Although the Court does not see this as a benefit because a

9          judgment should have been obtained through an action for quiet title or

10         preference and the current judgment may actually be voidable as discussed

11         above, the most that Mr. Berry would receive is about $23,000 and the payment

12         of his $46,000 claim.

13      (3) Had Mr. Berry timely amended the Berry Adversary Proceeding to assert the

14         rights of the estate, the maximum judgment would be approximately $270,000,

15         which is the amount of the unsecured claims, and the administrative claims,

16         although Trustee’s attorney fees probably would have been much lower than

17         estimated. The Court views this as a contingent fee arrangement. Since Mr.

18         Berry was never employed by the Court, he would be entitled to no fees. If this is

19         seen as a contract or it is deemed that the Court tacitly approved his employment

20         when it entered the order on the sale back to the estate, the fee must be

21         reasonable. While $135,000 is 50%, looking at the benefit to the estate at the

22         time that the work was performed, it appears that the amount of $30,000 (as

23         suggested by the Trustee) is a more realistic award.

24
           Because the Berry Adversary Proceeding was brought under an incorrect legal
25
     theory and title to the Property could have been ordered into Mr. Pyle’s name, making
26
     this an asset of the estate, there was no need for this adversary proceeding and neither
27
     Mr. Berry nor the Trustee can be determined to be the prevailing party. Therefore no
28




                                                 -31-
     Case 1:10-bk-24968-GM               Doc 214 Filed 04/06/21 Entered 04/06/21 15:00:33       Desc
                                          Main Document Page 32 of 33



1    fees will be awarded to Mr. Berry.
2
3               The following is a draft distribution chart in conformance with this Memorandum
4    of Opinion and using the figures provided by the Trustee.49 Some amounts are
5    estimates, as noted, and the final distributions will be approved by specific court orders
6    (such as for fees) and through the Trustee’s final report.

7
     Description                       Receipt       Disbursement    Balance in Estate   Comments
8
9                   GROSS RECEIVED FROM SALE OF VERMONT - BANKRUPTCY CASE DKT. 203
10                                                                         includes Linda
                                                                          Daniel's interest; net
11                                                                        of costs of sale,
12                              $                                         commissions,
      Vermont Closing           502,060.76                $   502,060.76  property tax
13    Set aside for interest of
14   Linda Daniel                           $ 251,030.38 $    251,030.38
      Aleya Merida and
15   Ranulfo Ceron                          $ 5,000.00 $      246,030.38
16    Leila Maitland                        $ 28,800.00 $     217,230.38
      Marc Berry secured
17   claim                                  $ 46,122.77 $     171,107.61
18
                                                 TRUSTEE'S COSTS OF SALE
19
20   Insurance policy (net)                          $    1,399.66   $     169,707.95
     Bond                                            $      286.14   $     169,421.81
21   Bank Fees                                       $       25.33   $     169,396.48
22   Balance remaining for
     unsecured creditors                                             $     169,396.48
23
24                                    DANIEL CARVE-OUT - BANKRUPTCY CASE DKT. 170
      Set aside for interest of
25   Linda Daniel                                                    $     251,030.38
      To Linda Daniel                                $ 47,074.93     $     203,955.45
26
27   Balance for
     Administrative Expenses                                         $     203,955.45
28
     49
          Bankruptcy Case, dkt. 203




                                                         -32-
     Case 1:10-bk-24968-GM         Doc 214 Filed 04/06/21 Entered 04/06/21 15:00:33         Desc
                                    Main Document Page 33 of 33



1
     Description                 Receipt     Disbursement    Balance in Estate   Comments
2
      Trustee's Fees
3    (estimate)                               $ 32,000.00    $    171,955.45
      Legal Fees (estimate)                   $ 130,000.00   $     41,955.45
4
      Accounting Fees
5    (estimate)                               $ 25,000.00    $      16,955.45
      Balance from Linda
6
     Daniel carve out
7    remaining creditors'
     claims                                                  $      16,955.45
8
9                              AMOUNT AVAILABLE TO PAY UNSECURED CREDITORS
      From Estate's 50%
10
     interest                                                $    169,396.48
11    From Linda Daniel
     carve-out                                               $      16,955.45
12
                                                                                  Trustee shows
13                                                                               receipt of a sanction
                                                                                 payment of
14                                                                               $4,896.45. This is
15                                                                               not in the calculation
     Total Available to pay                                                      - was it for Marc
16   unsecured claims                                        $    186,351.93     Berry?
17   Costs to Berry per Sale
     Resale Agreement                           $8,000.00         $178.351.93
18    unsecured claims                        $ 86,549.59    $     99,802.34
19    interest on unsecured
     claims                                   unknown        unknown
20    balance goes to Glen
21   Pyle                                     unknown        unknown

22
23
24
     ### Date: April 6, 2021
25
26
27
28




                                                -33-
